NORTHCUTT, Judge.
In this appeal and cross-appeal from the final order in these postdissolution modification and contempt proceedings, we affirm in all respects save one. During the parties' long-term marriage, the former wife suffered a stroke from which she suffers a permanent impairment and ongoing health issues that significantly hinder her ability to maintain employment. In light of the former wife's severely diminished financial capability-which is exacerbated by the ordered reduction in her ongoing alimony income-the circuit court abused its discretion by giving retroactive effect to *914the alimony modification so as to charge her with an obligation resulting from past overpayments by the former husband. See Gurdian v. Gurdian, 198 So.3d 65, 68-69 (Fla. 2d DCA 2015). Insofar as the order modifies the former husband's alimony obligation retroactively, it is reversed. The order is otherwise affirmed.
Affirmed in part; reversed in part.
KELLY and BLACK, JJ., Concur.